United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.D., Appellant
and
DEPARTMENT OF HEALTH & HUMAN
SERVICES, NATIONAL INSTITUTES OF
HEALTH, Bethesda, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1525
Issued: December 12, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 6, 2008 appellant filed a timely appeal from an April 30, 2008 decision of the
Office of Workers’ Compensation Programs that denied his claim. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
emotional condition in the performance of duty causally related to his federal employment.
FACTUAL HISTORY
On February 2, 2008 appellant, then a 52-year-old Equal Employment Opportunity
(EEO) Commission program assistant, filed an occupational disease claim alleging that severe
stress and overwork caused depression. He stopped work on April 25, 2006. Appellant stated
that he was first aware of the condition and its relationship to his employment on that date.
Lawrence Self, Director of the Office of Equal Opportunity and Diversity Management at the
employing establishment, stated that appellant had never reported that he experienced a

workplace illness and that he was not asked to do more than his position required. He enclosed a
position description and a notification of personnel action showing that appellant resigned
effective November 11, 2006. The notice stated that appellant gave no reason for his resignation.
A Merit Systems Protection Board (MSPB) settlement agreement signed on October 4
and 5, 2007, advised that the employing establishment would pay appellant’s attorney’s fees, that
his voluntary resignation on November 11, 2006 was irrevocable, that the employing
establishment would convert appellant’s absence without leave to leave without pay, and would
promptly process his disability retirement. Appellant agreed to withdraw all other claims
relating to or arising from his federal employment.
Appellant submitted medical reports from Dr. Paul van Ravenswaay, a Board-certified
psychiatrist. On October 19, 2007 Dr. van Ravenswaay stated that appellant first presented in
June 2005 with a six-month history of depressed mood and stated that conditions at work were
very stressful. He noted that appellant was hospitalized in a psychiatric unit in May 2006
following repeated episodes of amnesia. In July 2006, appellant was treated for seizure episodes,
characterized by confusion, disorientation and amnesia. Dr. van Ravenswaay noted appellant’s
report that he was involved in a motor vehicle accident in October 2006 and was carjacked in
November 2006. He last saw appellant on October 1, 2007. Dr. van Ravenswaay diagnosed
major affective disorder, depressed with atypical elements; the possibility of a mixed mood in
the bipolar spectrum; and a history of seizure disorder. He advised that appellant was too
depressed to work effectively “and that he finds that the work environment is difficult to cope
with and aggravates his symptoms.”
By letter dated March 27, 2008, the Office informed appellant of the evidence needed to
support his claim. It requested a detailed description of the employment-related conditions that
he believed contributed to his condition. Appellant was advised to identify relevant dates,
locations, coworkers, supervisors, required duties, etc., and describe events and how often they
occurred. He was further asked if he was required to meet deadlines, had quotas, was adequately
equipped and trained for his assigned duties, or had to work overtime or take work home in order
to complete his assigned duties. In a second March 27, 2008 letter, the employing establishment
was asked to respond to appellant’s claim.
In response, appellant stated that it did not appear that the Office had received his
medical documentation. He alleged, “I was subjected to harassment, hostile work environment,
and sex discrimination. All aspects of the work environment were detrimental to my health, both
physical and mental.” Appellant contended that “in general” his employment required him to
meet deadlines and quotas, noting that the job entailed counseling and filing EEO complaints and
grievances for employees. He advised that his personal EEO complaints and grievances were
resolved with the employing establishment supporting his disability. Appellant advised that he
had no stresses outside his federal employment and referred the Office to medical documentation
previously submitted.
By decision dated April 30, 2008, the Office denied appellant’s claim on the grounds that
the evidence submitted was insufficient to establish any work-related factors and the medical
evidence did not provide a diagnosis which could be connected to his employment.

2

LEGAL PRECEDENT
To establish his claim that he sustained an emotional condition in the performance of
duty, appellant must submit the following: (1) medical evidence establishing that he has an
emotional or stress-related disorder; (2) factual evidence identifying employment factors or
incidents alleged to have caused or contributed to his condition; and (3) rationalized medical
opinion evidence establishing that the identified compensable employment factors are causally
related to his stress-related condition.1 If a claimant does implicate a factor of employment, the
Office should then determine whether the evidence of record substantiates that factor.2 When the
matter asserted is a compensable factor of employment and the evidence of record establishes the
truth of the matter asserted, the Office must base its decision on an analysis of the medical
evidence.3
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,4 the Board
explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition arising under the Federal Employees’ Compensation Act.5
There are situations where an injury or illness has some connection with the employment but
nevertheless does not come within coverage under the Act.6 When an employee experiences
emotional stress in carrying out his or her employment duties, and the medical evidence
establishes that the disability resulted from an emotional reaction to such situation, the disability
is generally regarded as due to an injury arising out of and in the course of employment. This is
true when the employee’s disability results from his or her emotional reaction to a special
assignment or other requirement imposed by the employing establishment or by the nature of the
work.7 A claimant must support his or her allegations with probative and reliable evidence.
Personal perceptions alone are insufficient to establish an employment-related emotional
condition.8
For harassment or discrimination to give rise to a compensable disability, there must be
evidence introduced which establishes that the acts alleged or implicated by the employee did, in
fact, occur. Unsubstantiated allegations of harassment or discrimination are not determinative of
whether such harassment or discrimination occurred. A claimant must establish a factual basis

1

Leslie C. Moore, 52 ECAB 132 (2000).

2

Dennis J. Balogh, 52 ECAB 232 (2001).

3

Id.

4

28 ECAB 125 (1976).

5

5 U.S.C. §§ 8101-8193.

6

See Robert W. Johns, 51 ECAB 137 (1999).

7

Lillian Cutler, supra note 4.

8

Roger Williams, 52 ECAB 468 (2001).

3

for his or her allegations that the harassment occurred with probative and reliable evidence.9
With regard to emotional claims arising under the Act, the term “harassment” as applied by the
Board is not the equivalent of “harassment” as defined or implemented by other agencies, such
as the EEO Commission, which is charged with statutory authority to investigate and evaluate
such matters in the workplace. Rather, in evaluating claims for workers’ compensation under the
Act, the term “harassment” is synonymous, as generally defined, with a persistent disturbance,
torment or persecution, i.e., mistreatment by coemployees or workers. Mere perceptions and
feelings of harassment will not support an award of compensation.10
ANALYSIS
The Board finds that appellant has not established a compensable factor that occurred in
the performance of his regular duties or to any special work requirement arising from his
employment duties that would fall under the Cutler standard. Rather, appellant alleged being
subjected to harassment, a hostile work environment and sex discrimination and that all aspects
of his employment contributed to his emotional condition. Although instructed by the Office to
identify relevant dates, locations, coworkers, supervisors, required duties, and describe events
and how often they occurred, he did not do so. Appellant has not established a compensable
Cutler factor.11
Appellant alleged in general that he was overworked and was required to meet deadlines,
quotas and accomplish tasks within a certain time frame. The Board has held that an emotional
reaction to situations in which an employee is trying to meet his or her position requirements is
compensable.12 Overwork, if substantiated by sufficient factual information to corroborate the
claimant’s account of events, may be a compensable factor of employment.13 Appellant,
however, did not submit any evidence describing specific situations or evidence to show that he
was overworked or worked overtime. He therefore failed to establish this as a compensable
factor.
While the record contains an MSPB settlement agreement, a finding of no fault was
made. The agreement settled appellant’s EEO claims and grievances against the employing
establishment without any admission of wrongdoing or fault on the part of the employer. The
MSPB settlement agreement does not substantiate appellant’s general allegations of harassment
or discrimination by employing establishment personnel.14
Appellant made general allegations regarding harassment but submitted nothing to
substantiate his allegations. As the record lacks probative evidence supporting that he was
9

James E. Norris, 52 ECAB 93 (2000).

10

Beverly R. Jones, 55 ECAB 411 (2004).

11

Lillian Cutler, supra note 4.

12

Tina D. Francis, 56 ECAB 180 (2004).

13

Bobbie D. Daly, 53 ECAB 691 (2002).

14

Linda J. Edwards-Delgado, 55 ECAB 401 (2004).

4

harassed at the employing establishment, the Board finds that he has not established a
compensable employment factor with respect to the claimed harassment.15 Appellant therefore
did not establish that he sustained an emotional condition in the performance of duty as alleged.16
CONCLUSION
The Board finds that appellant failed to establish that he sustained an employment-related
emotional condition in the performance of duty causally related to his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 30, 2008 be affirmed.
Issued: December 12, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

15

James E. Norris, supra note 9.

16

As appellant failed to establish a compensable employment factor, the Board need not address the medical
evidence of record; see Katherine A. Berg, 54 ECAB 262 (2002).

5

